DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 11/2/2021 wherein claims 1 and 15 have been amended and claims 16-17 have been added.
Claims 1-17 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 11/2/2021 regarding the rejection of claims 1-15 made by the Examiner under 35 USC 103 over Luo et al. (US 2018/0163152; filed 6/8/2015) in view of Zurcher et al. (EP 2236524; of record) and Yang et al. (US 2002/0068180) have been fully considered but they are not persuasive and is MAINTAINED for the reasons of record in the office action mailed on 7/2/2021.
In regards to the 103 rejection, Applicant asserts the following:
A)  the limitation “wherein at the same time another portion of the reactive groups of the cross-linker are covalently linked to the surface of the device” defines a structural feature that is not taught or fairly suggested by Luo. Moreover, the instant invention renders the coated device capable of working in wet and dry conditions which is not taught by the prior art.
In response to A, claim 19 of Luo recites “[A] process to coat the whole or part of an article with a lubricious coating, comprising the steps of: (a) providing an article with at least one surface to be coated; (b) coating the at least one surface with an adhesion promoting coating formulation as described in claim 1 to form a base-coated article; (c) subjecting the base-coated article to curing to form a cured, base-coated article; (d) coating the cured, base-coated article with a lubricious coating formulation as described in claim 12 to provide an uncured lubricious-
Luo’s process for making their coated device is to provide an article with a base coating and then to coat the base coated article with the lubricous coating. It appears that Applicant interprets a base coated device to be contrary to a device lacking a base coating to which the lubricous coating may be applied. However, Applicant’s interpretation of their claim language is much too narrow. 
  Instant claim 1 recites “…wherein at the same time another portion of the reactive groups of the cross-linker are covalently linked to the surface of the device.”  The “surface of” Luo’s “device” includes the base coating to which the lubricous coating of Luo is “covalently linked to”. The base coating of the device is recognized by the Examiner as the “surface”. Nothing in the claims precludes “the surface of the device” from having something exogenous already applied thereto or even precludes the surface of the device may in fact be a “base coating” layer as taught by Luo. There is no reason to limit the instant claims to devices that lack some surface treatment prior to application of the lubricous coating as this is contrary to giving claims their broadest reasonable interpretation. See MPEP 2111.
Regarding the use of Luo’s device in wet and dry conditions, it would be expected to perform in both. Luo teaches that their coated devices may be used as “guidewires, catheters and other medical devices that are required to be inserted into a subject” (see [0004]) which are all conditions understood to be “wet”. 
Regarding the “dry” conditions, Applicant’s specification defines “dry” conditions as “storage in a package, and the entrance of a body cavity before the device gets "wetted" by body fluids” (see [0027 of published application).  Because the devices of Luo would necessarily need 

Maintained (claims 1-15) and New (claims 16-17) Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2018/0163152; filed 6/8/2015) in view of Zurcher et al. (EP 2236524; of record) and Yang et al. (US 2002/0068180)
Luo is directed to coating composition comprising adhesion promoting base layers. The composition may be applied on to the surface of medical devices such as a catheter (see [0003]) (see instant claim 6). 
The adhesion promoting coating is applied on to a substrate surface such that the adhesion promoting coating and a lubricous coating layer comprising a crosslinked polymer matrix are provided to a surface and cured so as to produce the coating on to the surface (see claim 13). 
Exemplified coating materials used in the adhesion promoting layer includes lubricous polymers such as PVP and hyaluronic acid (see claim 15) (see instant claim 1(i); i.e. polymer A).   The monomeric cross-linking polymer can be made from ethylene glycol dimethacrylate (e.g. a multivalent molecule with less than 20 carbon atoms) (see claim 16) (see instant claims 1(ii) and 3; i.e. “core”). The crosslinking polymer is to also comprise two curable groups (i.e. “reactive groups) (see claim 15) such as so as to form a three-dimensional network (see [0103]). The lubricous polymer (polymer A) and the crosslinking polymer are reacted to form a crosslinked polymer matrix (see claim 18) (see instant claims 1 and 16). Moreover, in the case that adhesion promoter is present as a first layer (see instant claim 8), the reactive groups of the crosslinking polymer would react with said first layer so as to form bonds therewith (see claims 12 and 18) (see instant claim 1). The coating may be cured via irradiation thus would be free of a radical initiator (see Example 8, [0232])) (see instant claim 11). Methods of making the coated device are taught where a device having a surface is coated with an adhesion promoting formulation and is then subjected to an overcoat comprising the lubricous polymer matrix, which is then cured using ultraviolet curing conditions (see claims 19 and 20) (see instant claim 12). The adhesion and lubricous coating layers may be applied by dipping (see [0199]) (see instant claim 14), e.g. wet conditions (see instant claim 15).
Regarding operating the device in “dry” conditions, Applicant’s specification defines “dry” conditions as “storage in a package, and the entrance of a body cavity before the device gets "wetted" by body fluids” (see [0027 of published application).  Because the devices of Luo would necessarily need to be inserted in to an “entrance” of a body prior (see instant claim 17), they are therefore suitable of methods of operation in “dry” conditions. 
Although Luo teaches a crosslinking polymer matrix for promoting adhesion, Luo fails to teach the adhesion promoting matrix as comprising a core polymer with at least two reactive groups (same/different), wherein the reactive groups are each independently selected from the group consisting of 
    PNG
    media_image1.png
    273
    415
    media_image1.png
    Greyscale
wherein the core is linked to the reactive group by a linker group B selected from the group consisting of a secondary or tertiary amine, an ether, a thioether, a carboxylic acid ester, an amide and a thioester.
Zurcher is directed to adhesion promoter based on functionalized macromolecules comprising photoreactive groups. It’s taught that the adhesion promoter composition is used to improve adhesion between two different materials, in particular, between a substrate and a coating (see [0002]). The functionalized molecules of Zurcher comprise a polymeric core and at least two functionalized side chains. The core comprises a polymer material selected from polyallylamine, polyethylene glycol, polyvinylpyrrolidone, polyethyleneimine and so on (see instant claim 2) where the functionalized side chains comprise a photoreactive group selected 
    PNG
    media_image2.png
    184
    543
    media_image2.png
    Greyscale
wherein R1, R2, R3 and R4 can be H, F or Cl (see instant claim 1(ii)). A preferred side chain photoreactive group is perfluorophenylazide (PFPA) (see [0011]). Thus, one would readily envisage a polyethyleneimine-grafted- perfluorophenylazide (see instant claim 9). The side chain are linked to the polymeric core by a linker group and are selected from a secondary or tertiary amine, an ether and a thioether (see [0010]) (see instant claim 1).  It’s noted that Zurcher contemplates mixtures of the function groups in the adhesion promoting layer thus the presence of at least two different crosslinking side chains (see instant claim 7). Thus, it would have been obvious to use the adhesion promoting composition of Zurcher in the medical device of Luo with a reasonable expectation for success in providing an intermediate layer to enhance adhesion between the surface of the medical device and the outer coating layer. See MPEP 2143(I)(A). 
Luo (and Zurcher) fails to include a lubricant (selected from an edible oil, fat from plant/animal, a lipid and a hyaluronate).
Yang is directed to lubricated catheter balloons wherein the catheter system is to comprise a lubricant so as to reduce friction and prevent adherence of adjacent layers (see abstract). It’s taught that addition of a lubricant improves ease of delivery for the medical device (see [0010]). Exemplified lubricants used as a coating on the medical device include vegetable and peanut oil (see [0021]) (see instant claim 4) as well as polydimethylsiloxane (synthetic oil) (see instant claim 5).  Thus, it would have been obvious to modify the coating composition of 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611